DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner notes the amendment filed 26 JUL 2021.  The status of the claims is as follows:
Claims 1-21, 23, 29, 30, 34, and 35 are canceled.
Claims 22, 24-28, 31-33, and 36-44 are pending.
Claim 22 is amended.
Claims 39-41 are withdrawn (without traverse, 02 MAR 2020).
Claims 42-44 are new.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-28 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation “the alkyl zinc compound…” in lines 1-2 thereof.  There is insufficient antecedent basis for this limitation in the claim.  Claim 22 previously had reference to alkyl zinc compounds, but this reference was removed by amendment.  Claims 25 and 26 depend from Claim 24 and do not correct this deficiency.
Claims 27 and 28 each recite the limitation “wherein each R3 is…” in line 1 thereof.  There is insufficient antecedent basis for this limitation in the claims.  Claim 22 previously had reference to a chemical structure for the phosphorus compound comprising R3 groups, but this reference was removed by amendment.
Claim 31 recites the limitation "the ester comprises t-butyl acetate" in lines 1-2 thereof.  There is insufficient antecedent basis for this limitation in the claim.  Claim 22 previously had reference to an ester as part of the oxygen source, but the reference to “an ester” in Claim 22 was removed by amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 22, 24-28, 31-33, 36-38, and 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over Ye ‘057 (U.S. PGPub 2009/0305057) in view of EP ‘802 (EP 0879802).
Claim 22 – Ye ‘057 teaches a method of depositing a coating comprising zinc oxide on a float glass substrate (Abstract, PG 0009) in the absence of separate precursor 
providing a float glass substrate (PG 0009, float glass ribbon),
providing a precursor mixture comprising diethyl zinc (PG 0009, alkyl zinc; PG 0010, diethyl zinc is a preferred compound), and
delivering the precursor mixture to a surface of the float glass substrate to deposit the coating of zinc oxide (PG 0009), wherein:
the precursor mixture further comprises t-butyl acetate as an oxygen source (PG 0009, oxygen containing organic compound; Ye ‘057 PG 0015, t-butyl acetate as preferred oxygen compound).
Ye ‘057 is silent with regards to the inclusion of triethyl phosphite.  Examiner notes that the stated purpose for the inclusion of the phosphorus source is to improve the growth rate of the deposited material (Specification examples) and to avoid powder formation by improving stability of the precursor composition (Page 10 Lines 13-20, Specification).
EP ‘802 is drawn to the formation of thin film oxides, specifically silicon oxides, on glass substrates and teaches that the inclusion of phosphorus esters, e.g. triethyl phosphite and trimethyl phosphite, suitably form oxide coatings on the glass substrate and also improve the growth rate and reduce powder formation relative to compositions which do not include the phosphites (e.g. Page 2 Lines 41-45, Claims 1-7, Examples 1-6).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Ye ‘057 to include triethyl phosphite as suggested by EP ‘802 in its zinc oxide precursor composition, as Ye ‘057 wants to 
Regarding the particular inclusion rate of phosphorus in the deposited zinc oxide, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).”  See MPEP 2112.01(I).  Examiner is using Applicant’s claimed materials in a method deemed substantially identical to the method of Claim 22; the claimed phosphorus concentration is prima facie anticipated in the absence of evidence to the contrary.
Claim 24 – Ye ‘057 / EP ‘802 teaches the method according to claim 22, wherein the alkyl zinc compound is of formula R'R2Zn, wherein R1 and R2 are each independently selected from a substituted or unsubstituted C1 - C4 alkyl or phenyl (Ye ‘057 PG 0010, diethyl zinc).  
Claim 25 – Ye ‘057 / EP ‘802 teaches the method according to claim 24, wherein R' and R2 are each independently selected from methyl or ethyl (Ye ‘057 PG 0010, diethyl zinc).  
Claim 26 – Ye ‘057 / EP ‘802 teaches the method according to claim 25, wherein R1 and R2 are each methyl or each ethyl (Ye ‘057 PG 0010, diethyl zinc).  
Claim 27 – Ye ‘057 / EP ‘802 teaches the method according to claim 22, wherein each R3 is independently selected from a substituted or unsubstituted C1 - C4 alkyl (EP 
Claim 28 – Ye ‘057 / EP ‘802 teaches the method according to claim 27, wherein each R3 is propyl, ethyl or methyl (EP ‘802 Page 2 Line 58, triethylphosphite; all alkyl groups on the phosphorus are ethyl groups).  
Claim 31 – Ye ‘057 / EP ‘802 teaches the method according to claim 30, wherein the ester comprises t-butyl acetate (Ye ‘057 PG 0015).  
Claim 32 – Ye ‘057 / EP ‘802 teaches the method according to claim 22, wherein the precursor mixture is a gaseous precursor mixture (Ye ‘057, PG 0011, vapor phase with dialkyl zinc, see also PG 0017).  
Claim 33 – Ye ‘057 / EP ‘802 teaches the method according to claim 22, wherein the method is atmospheric pressure chemical vapour deposition (Ye ‘057 PG 0019).  
Claim 36 – Ye ‘057 / EP ‘802 teaches the method according to claim 22, wherein the surface of the substrate is at a temperature in the range 300 0C to 8000C (Ye ‘057 PG 0009, 500 to 700 0C).  
Claim 37 – Ye ‘057 / EP ‘802 teaches the method according to claim 36, wherein the surface of the substrate is at a temperature in the range 580 0C to 650 0C (Ye ‘057 PG 0009, 500 to 700 0C; Overlapping ranges are prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the portion of the taught temperature range that corresponds to the claimed range.  In re Malagari, 182 USPQ 549 (CCPA 1974).).
Claim 38 – Ye ‘057 / EP ‘802 teaches the method according to claim 22, wherein the coating comprising zinc oxide is deposited on-line during the float glass production process (Ye ‘057 PG 0009).
Claim 42 – Ye ‘057 / EP ‘802 teach the method according to claim 22, but do not expressly teach or suggest wherein the molar ratio of diethyl zinc to that of triethyl phosphite is greater than or equal to 0.091 and less than or equal to 0.348.  The presence of triethyl phosphite is established to be result-effective for the growth rate of oxide coatings and for the reduction of powder formed as a byproduct of the process (EP ‘802 Page 2 Lines 41-45, Claims 1-7, Examples 1-6) ; EP ‘802 further indicates that low incorporation of phosphorus into the coating is desirable (Page 3 Lines 39-40, surprisingly low rate of incorporation of phosphorus into the coating; Page 6 Lines 35-38, resultant coatings have a composition approximately that of SiO2).  As EP ‘802 teaches that low phosphorus incorporation is desired and teaches that control of powder formation and growth rate is desired, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to select molar ratios of e.g. triethyl phosphite which balance the concerns of phosphorus incorporation, growth rate enhancement, and powder formation suppression, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
Claim 43 – Ye ‘057 teaches a method of depositing a coating comprising zinc oxide on a float glass substrate (Abstract, PG 0009) in the absence of separate precursor streams (Figure 1 and PG 0025, there is a single inlet line 7 through which all precursors must pass to enter the chamber), the method comprising,
providing a float glass substrate (PG 0009, float glass ribbon),
providing a precursor mixture comprising diethyl zinc compound (PG 0009, alkyl zinc; PG 0010, diethyl zinc is a preferred compound), and
delivering the precursor mixture to a surface of the float glass substrate to deposit the coating of zinc oxide (PG 0009), wherein:
the precursor mixture further comprises an oxygen source (PG 0009, oxygen containing organic compound) comprising ethyl acetate (Ye ‘057 PG 0015, ethyl acetate as preferred compound).
Ye ‘057 is silent with regards to the inclusion of triethyl phosphite.  Examiner notes that the stated purpose for the inclusion of the phosphorus source is to improve the growth rate of the deposited material (Specification examples) and to avoid powder formation by improving stability of the precursor composition (Page 10 Lines 13-20, Specification).
EP ‘802 is drawn to the formation of thin film oxides, specifically silicon oxides, on glass substrates and teaches that the inclusion of phosphorus esters, e.g. triethyl phosphite and trimethyl phosphite, suitably form oxide coatings on the glass substrate and also improve the growth rate and reduce powder formation relative to compositions which do not include the phosphites (e.g. Page 2 Lines 41-45, Claims 1-7, Examples 1-6).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Ye ‘057 to include triethyl phosphite as suggested by EP ‘802 in its zinc oxide precursor composition, as Ye ‘057 wants to form oxide films on glass substrates and EP ‘802 teaches that inclusion of triethyl phosphite in an oxide formation composition increases the growth rate of the formed oxide film and reduces powder formation in the film formation process.
Regarding the particular inclusion rate of phosphorus in the deposited zinc oxide, “Where the claimed and prior art products are identical or prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).”  See MPEP 2112.01(I).  Examiner is using Applicant’s claimed materials in a method deemed substantially identical to the method of Claim 43; the claimed phosphorus concentration is prima facie anticipated in the absence of evidence to the contrary.
Claim 44 - Ye ‘057 / EP ‘802 teach the method according to claim 43, but do not expressly teach or suggest wherein the molar ratio of diethyl zinc to that of triethyl phosphite is greater than or equal to 0.102 and less than or equal to 0.994.   The presence of triethyl phosphite is established to be result-effective for the growth rate of oxide coatings and for the reduction of powder formed as a byproduct of the process (EP ‘802 Page 2 Lines 41-45, Claims 1-7, Examples 1-6) ; EP ‘802 further indicates that low incorporation of phosphorus into the coating is desirable (Page 3 Lines 39-40, surprisingly low rate of incorporation of phosphorus into the coating; Page 6 Lines 35-38, resultant coatings have a composition approximately that of SiO2).  As EP ‘802 teaches that low phosphorus incorporation is desired and teaches that control of powder formation and growth rate is desired, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to select molar ratios of e.g. triethyl phosphite which balance the concerns of phosphorus incorporation, growth rate enhancement, and powder formation suppression, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).

Response to Arguments
Applicant's arguments filed 26 JUL 2021 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues (Page 9-11) that the invention unexpectedly and surprisingly decreases powder formation and produces a zinc oxide coating with low amounts of phosphorus incorporation.  Examiner notes that EP ‘802 indicates that for large ratios of oxide precursor to phosphite, low concentrations of phosphorus are incorporated into the deposited coating.  The larger concentration of oxide precursor relative to phosphite means more metal atoms are present relative to phosphorus atoms; therefore, low total concentrations of phosphorus at high metal precursor / phosphite ratios is not an unexpected result.  Examiner additionally notes that for any allegation of unexpected results, the showing of unexpected results must be commensurate with the claimed invention (MPEP 716.02(d); “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).”  As regards Claims 22 and 43, the claims are not limited as to the molar ratio between diethyl zinc and In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).” MPEP 716.02(d)II.  Applicant has not provided any data or argument which shows or explains that outside the claimed molar ratios for a given chemical system, the unexpected powder reduction and phosphorus exclusion benefits are not obtained.  Therefore, Applicant has not established the criticality of the claimed range to obtaining the unexpected results and therefore has not established the unexpected results across the claimed range.
Applicant argues (Page 11) that nothing in either of the references suggests the particular combinations of Claims 22 and 43.  Examiner respectfully disagrees, noting that the Ye ‘057 reference is drawn to oxide formation and that the EP ‘802 reference teaches advantages in oxide formation which accrue from inclusion of its phosphorus In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983).”  See MPEP 2144(II).
Applicant argues (Page 11) that there is no specific suggestion of the claimed concentration of compounds in the cited references.  Examiner respectfully notes that once the inclusion of triethyl phosphite is shown to be result-effective, routine optimization of its concentration (and therefore of its ratio to e.g. diethyl zinc) is prima facie obvious as discussed above.  Applicant has not established unexpected results across the breadth of the invention as presently claimed.
Applicant argues (Page 12) that there is no recognition in the art that the combination of elements would produce the claimed concentration of phosphorus.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).”  See MPEP 2112.01(I).  Examiner is using Applicant’s claimed materials in a method deemed substantially identical to Claims 22 and 43; the claimed phosphorus concentration is prima facie obvious in the absence of evidence to the contrary.
Applicant makes no specific argument to the dependent claims to distinguish them over the prior art of record.  In the absence of an allowable independent claim and 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712    

/MICHAEL B CLEVELAND/             Supervisory Patent Examiner, Art Unit 1712